TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00343-CV




                                      In re Sean O’Malley




                    ORIGINAL PROCEEDING FROM BLANCO COUNTY



                            MEMORANDUM OPINION


               Relator, Sean O’Malley, an inmate in the Texas Department of Criminal Justice,

filed a pro se petition for writ of mandamus in this Court. See Tex. Gov’t Code § 22.221; see

also Tex. R. App. P. 52.1. In his petition, O’Malley asks us to issue a writ of mandamus directed

to the Honorable Randy Brodbeck, Justice of the Peace for Precinct 1 of Blanco County.

               By statute, this Court has the authority to issue a writ of mandamus against “a

judge of a district, statutory county, statutory probate county, or county court in the court of

appeals district”), see Tex. Gov’t Code § 22.221(b)(1), and other writs as necessary to enforce

our appellate jurisdiction, see id. § 22.221(a). A justice of the peace is not a party against whom

we may issue a writ of mandamus. Nor has O’Malley demonstrated that the exercise of our writ

power is necessary to enforce our jurisdiction. We have no jurisdiction to grant O’Malley

any relief.

               Accordingly, we dismiss the petition for want of jurisdiction.
                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Filed: May 24, 2019




                                               2